Monthly Compliance Report pursuant to the Rule 10f-3* For the period from July 1, 2010 to December 31, 2010 JPM Value Opportunities Fund Fund Trade Date Issuer CUSIP Shares Offering Price Spread Cost Dealer Executing Trade % of Offering Syndicate JPMorgan Value Opportunities Fund 7/23/10 Apache Corporation (APA) Secondary Goldman Sachs and Company New York 2.26% Goldman Sachs & Co., BofA Merrill Lynch, Citigroup Global Markets, J.P. Morgan Securities JPMorgan Value Opportunities Fund 10/26/10 ProLogis (PLD) Secondary Morgan Stanley and Company 0.73% BofA Merrill Lynch, Morgan Stanley, Goldman Sachs & Co., J.P. Morgan, Citi, Deutsche Bank Securities, Wells Fargo Securities, Credit Agricole CIB, ING, Scotia Capital, SMBC Nikko JPMorgan Value Opportunities Fund 11/18/10 General Motors Company (GM) IPO 37045V10 Morgan Stanley and Company 1.10% Morgan Stanley, J.P. Morgan, BofAMerrill Lynch, Citi, Barclays Capital, Credit Suisse, Deutsche Bank Securities, Goldman Sachs & Co., RBC Capital Markets, Bradesco BBI, CIBC, Commerzbank, BNY Mellon Capital Markets, LLC, ICBC International, Itau BBA, Lloyds TSB Corporate Markets, CICC, Loop Capital Markets, The Williams Capital Group, L.P>, Soleil Securities Corporation * All issuers have been reviewed and confirmed to have a continuous operating history of not less than three years (Including the operations of predecessors).
